       Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 1 of 36                    FILED
                                                                                2020 Aug-04 PM 04:08
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               EASTERN DIVISION

  Michael C. Threatt,

              Plaintiffs,

        v.

  Sylacauga Housing Authority,                        Civil Action No.
  Commissioners James Adams, Alma                    20-CV-00096-SGC
  Jean Cook, Matt Hubbard, Patrick
  Lozito, Phillip Morris, and Mayor of
  Sylacauga Jim Heigl

              Defendants.


       DEFENDANT ALMA JEAN COOK’S ANSWER TO AMENDED COMPLAINT


      Pursuant to informal agreements between counsel for Defendant Alma Jean

Cook (“Cook”) and Plaintiff’s counsel, by which said counsel agreed Cook had an

extended time through today to respond to Plaintiff’s Amended Complaint (Doc.

35), Cook so responds as follows:

                            I.      INTRODUCTION

      The only claim Plaintiff’s First Amended Complaint asserts against Cook is

in the count designated as count “E”, in which Plaintiff asserts a § 1983 claim for

purported race discrimination in alleged violation of the Equal Protection Clause of

the Fourteenth Amendment to the U.S. Constitution (Doc. 35 count E at pp. 30-31).


                                                                         Page 1 of 36
          Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 2 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


Against Cook, this claim of race discrimination could not be more frivolous,

vexation and in bad faith.

        Same race. Plaintiff, who’s race is African American (Doc. 35 Introduction

and ¶ 3), accuses Cook of race discrimination against him on the basis of his African

American race (doc. 35 ¶¶ 157-58), despite Cook’s race is African American too.

Tellingly, in his pleading Plaintiff conspicuously does not mention and ignores that

Cook’s African American race is the same race as Plaintiff’s race, and which also is

the same race on which Plaintiff clams Cook purportedly discriminated against him.

Given these “same race” circumstances. the very nature of Plaintiff’s claim of race

discrimination claim against Cook is not only counterintuitive, it is personally

offensive to Cook in this lawsuit and is a claim Plaintiff could not have been asserted

in good faith and in compliance with Rule 11.

        Same decision-maker. Plaintiff accuses Cook of race discrimination in the

termination, and various other aspects, of his employment with Defendant Housing

Authority, (doc. 35 ¶¶ 157-58), despite that facts, and as Plaintiff knows, Cook is

one of the same decision makers (i) who decided to hire Plaintiff to a one-year

employment contract with Defendant Housing Authority only ?? years before

deciding to terminate said employment; (ii) who essentially rehired Plaintiff to

another one year employment contract with Defendant Housing Authority by not

exercising a notice of nonrenewal in Plaintiff’s first one year employment contract;


                                                                           Page 2 of 36
          Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 3 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


and (iii) who later at Plaintiff’s demand signed a five-year employment contract that

Plaintiff defrauded her into signing. That Cook was the same decision-maker as to

these actions all for Plaintiff’s benefit before Cook became one of the decision

makers who decided Plaintiff should be fired further makes his claim against COOK

not just counterintuitive, but frivolous, vexatious and in bad faith.

        SHA is a public housing agency and was not the personal fiefdom Plaintiff

tried to make it, doing whatever he wanted to do regardless of the harmful

consequences his conduct and decisions brought on SHA before Plaintiff was fired.

        SHA first employed Plaintiff as its Executive Director on November 2, 2017.

SHA, including Cook, had great hopes and expectations for Plaintiff’s

administration as SHA’s Executive Director, but became sorely disappointed.

Plaintiff’s administration was chaotic, disorganized, unproductive, amazingly

wasteful financially in ways that will astound the Court, downright dishonest, and

fomented discord and hostility in the community and with and among SHA’s

employees. Plaintiff permitted SHA’s properties to fall into disrepair. He created

several new, unnecessary positions for his cronies, and gave himself and his cronies

exorbitant salaries and benefits, which cost SHA an over Nine Hundred Thousand

Dollars in additional expense per year. Plaintiff became combative, uncooperative,

even to the point at which Plaintiff repeatedly failed to provide information required

and requested by SHA’s Board Chair Lozito and SHA’s Board of Commissioners.


                                                                          Page 3 of 36
          Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 4 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


It was profoundly unwise and a reflection of extremely poor judgment and

incompetence on Plaintiff’s part as an Executive Director to repeatedly not comply

with his employer’s Board Chair’s and its Board’s repeated requests and

requirements.

        Mayor Heigl appointed Cook to SHA’s Board of Commissioners, on which

Cook serves voluntarily. SHA and Cook did not discriminate against Plaintiff on

the basis of his African American race. As a fellow African American, Cook can

vouch to that. Cook can also vouch that SHA and COOK did not create or tolerate

any racially hostile environment in Plaintiff’s workplace at SHA. Plaintiff’s

employment was terminated for legitimate non-discriminatory reasons that had

absolutely nothing to do with his race.

                             II.     JURISDICTION AND VENUE

        1.       Cook admits 28 U.S.C. §1331 grants district courts with original

jurisdiction to civil action arising under the laws of the United States. Cook admits

31 U.S.C. § 3730(h)(2) grants district courts with jurisdiction over claims asserted

under 31 U.S.C. § 3730(h). Cook admits 31 U.S.C. § 3732(a) grants district courts

with jurisdiction over claims asserted under 31 U.S.C. § 3730. Except as expressly

admitted, the allegations in paragraph 1 are denied.

        2.       Cook admits Plaintiff was employed in Sylacauga, Talladega County,

Alabama, which lies in the Eastern Division of the United States District Court for


                                                                          Page 4 of 36
          Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 5 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


the Northern District of Alabama. Except as expressly admitted, the allegations in

paragraph 2 are denied.

                                            III.     PARTIES

        3.       Cook admits Plaintiff is an African American adult United States

citizen. Cook lacks knowledge or information sufficient to form a belief as to the

truth or veracity of the allegation Plaintiff is a resident of the State of Alabama;

which is therefore denied. Cook admits Plaintiff was an “employee” of SHA.

Except as expressly admitted or otherwise denied, the allegations in paragraph 3 are

denied.

        4.       Cook admits SHA is a Municipal (governmental) entity, a public

housing authority created pursuant to the Alabama Housing Authorities Law, Ala.

Code § 24-1-20, et seq. Cook admits SHA receives federal funding and subsidies

from the United States Department of Housing and Urban Development (“HUD”).

Except as expressly admitted, the allegations in paragraph 4 are denied.

        5.       Cook admits Adams is a SHA Board Commissioner. Cook admits the

Board of Commissioners determine policies and resolutions of SHA. Except as

expressly admitted, the allegations in paragraph 5 are denied.

        6.       Cook admits she is a SHA Board Commissioner. Cook admits the

Board of Commissioners determine policies and resolutions of SHA. Except as

expressly admitted, the allegations in paragraph 6 are denied.


                                                                           Page 5 of 36
          Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 6 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        7.       Cook admits Matt Hubbard is a SHA Board Commissioner. Cook

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 7 are denied.

        8.       Cook admits Patrick Lozito is a SHA Board Commissioner. Cook

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 8 are denied.

        9.       Cook admits Phillip Morris is a SHA Board Commissioner. Cook

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 9 are denied.

        10.      Cook admits Jim Heigl is the Mayor of the City of Sylacauga. Cook

admits the Mayor appoints the Commissioners to SHA’s Board. Except as expressly

admitted, the allegations in paragraph 10 are denied.

                        IV.      ADMINISTRATIVE EXHAUSTION

        11.      Plaintiff does not state or assert claims against Cook under any statute

enforced by the EEOC. To the extent any response to this allegation is due from

Cook, Cook admits Plaintiff filed charges of discrimination and retaliation with the

EEOC within 180 days of purported conduct about which Plaintiff complained.

Cook denies she or SHA engaged in any acts in violation of any statute enforced by

the EEOC.         Except as expressly admitted or otherwise denied, the allegations in

paragraph 11 are denied.


                                                                              Page 6 of 36
          Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 7 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        12.      Plaintiff does not state or assert claims against Cook under any statute

enforced by the EEOC. To the extent any response to this allegation is due from

Cook, Cook admits the EEOC issued a “no cause” determination (i.e., a

determination that did not find any discrimination) and Dismissal and Notice of

Rights to Plaintiff on November 1, 2019, as to Charge No. 420-2020-00184. Cook

denies Plaintiff’s first Amended Complaint was filed within ninety (90) days of the

date on which Plaintiff received his “Notice of Rights.”           Except as expressly

admitted or otherwise denied, the allegations in paragraph 12 are denied.

        13.      Plaintiff does not assert claims against Cook under 42 U.S.C. § 1981.

To the extent any response to this allegation is due from Cook, Cook admits under

current Eleventh Circuit precedent claims asserted under 42 U.S.C. § 1981 and §

1983 do not require administrative exhaustion. Except as expressly admitted or

otherwise denied, the allegations in paragraph 13 are denied.

        14.      Plaintiff does not state or assert claims against Cook under the False

Claims Act. To the extent any response to this allegation is due from Cook, Cook

admits claims under retaliation provision of the False Claims Act do not require

administrative exhaustion and are subject to a three-year statute of limitations.

Except as expressly admitted or otherwise denied, the allegations in paragraph 14

are denied.




                                                                              Page 7 of 36
          Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 8 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        15.      Plaintiff does not state or assert claims against Cook under the Fair

Housing Act. To the extent any response to this allegation is due from Cook, Cook

admits claims arising under the Fair Housing Act do not require administrative

exhaustion and are subject to a two-year statute of limitations. Except as expressly

admitted or otherwise denied, the allegations in paragraph 15 are denied.

                                              V.     FACTS

        16.      Admitted.

        17.      Admitted upon information and belief.

        18.      Cook admits the Board of Commissioners adopts policies and

resolutions and provides policy and guidelines to the Chief Executive Officer.

Except as expressly admitted, the allegations in paragraph 18 are denied.

        19.      Admitted upon information and belief.

        20.      Admitted.

        21.      Cook admits there were changes in the make-up of the Commissioners

on SHA’s Board during Plaintiff’s employment. Except as expressly admitted, the

allegations in paragraph 21 are denied.

        22.      Cook admits its Bylaws require compliance with Alabama law, which

provides, in pertinent part, that a municipal housing authority “shall consist of five

commissioners appointed by the mayor.” Ala. Code § 24-1-24(a).              Except as

expressly admitted, the allegations in paragraph 22 are denied.


                                                                            Page 8 of 36
          Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 9 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        23.      Cook admits Jim Heigl was elected Mayor of Sylacauga in November

of 2016 and has served as Mayor since that time. Except as expressly admitted, the

allegations in paragraph 23 are denied.

        24.      Cook admits Plaintiff was required to be the administrative and chief

executive officer of SHA, fully answerable to the Board of Commissioners, and was

required to perform all duties assigned to him under the By-Laws and established

operating policies of SHA, supervise and be responsible for all public housing

management, maintenance, development and construction programs undertaken by

SHA and be responsible for and exercise general supervision for the proper and

efficient performance of duties of all other SHA employees within the established

operating Personnel Policies of SHA, and be responsible for daily operations,

including personnel matters. Except as expressly admitted, the allegations in

paragraph 24 are denied.

        25.      Cook admits upon information and belief, Plaintiff hired Heather

Mueller as SHA’s Chief Financial Officer, a highly paid position newly created by

Plaintiff, and Mueller began her employment with SHA on August 20, 2018. Except

as expressly admitted, the allegations in paragraph 25 are denied.

        26.      Cook admits upon information and belief, Plaintiff hired Daniell

Womack as SHA’s Chief Housing Officer, another highly paid position newly




                                                                           Page 9 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 10 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


created by Plaintiff, and Womack began her employment with SHA on September

4, 2018. Except as expressly admitted, the allegations in paragraph 26 are denied.

        27.      Cook admits upon information and belief, Plaintiff hired Nicole Daniels

as SHA’s Chief Human Resources Officer, yet another highly paid position newly

created by Plaintiff, and Daniels began her employment with SHA on September 18,

2018. Except as expressly admitted, the allegations in paragraph 27 are denied.

        28.      Cook admits upon information and belief, Plaintiff, Mueller, Womack,

and Daniels collectively made up Threatt’s newly created and highly paid executive

leadership team. Except as expressly admitted, the allegations in paragraph 28 are

denied.

        29.      Cook admits that Mueller, Womack, and Daniels reported directly to

Plaintiff when he was working. Except as expressly admitted, the allegations in

paragraph 29 are denied.

        30.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations about the unidentified Defendant in paragraph

30 and therefore denies same. To Cook’s knowledge and information, Cook further

denies SHA engaged in any fraudulent billing practices.

        31.      Upon information and belief Cook admits Mueller sought to identify

potential firms to conduct a forensic review. Except as expressly admitted, the

allegations in paragraph 31 are denied.


                                                                            Page 10 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 11 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        32.      Defendant admits at a SHA board meeting on or about September 26,

2019, Mueller discussed the need for a forensic audit. Except as expressly admitted,

the allegations in paragraph 32 are denied.

        33.      Admitted upon information and belief.

        34.      Denied.

        35.      Denied.

        36.      Upon information and belief, Cook admits the forensic audit was for a

time period that ended prior to Plaintiff’s creation of the other “Executive Leadership

Team” positions. Except as expressly admitted, the allegations in paragraph 36 are

denied.

        37.      Admitted.

        38.      Cook admits the Executive Summary of the Forensic Review states, in

part, “the Board of Commissioners engaged Borland Benefield, P.C. to conduct a

forensic review after the discovery of certain transactions of a dubious nature.”

Except as expressly admitted, the allegations in paragraph 38 are denied.

        39.      Cook lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 39 and therefore denies same.

        40.      Admitted upon information and belief.

        41.      Denied.

        42.      Denied.


                                                                          Page 11 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 12 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        43.      Cook admits Plaintiff was responsible for mismanagement during his

tenure as Executive Director and Chief Executive Director. Except as expressly

admitted, the allegations in paragraph 43 are denied.

        44.      Denied.

        45.      Cook admits a Forensic Audit was performed by a third-party vendor.

Cook admits a Fiscal Audit was performed by a third-party vendor. Cook admits

several of SHA’s policies and procedures were revised. Cook admits a Board

assessment was performed and Board Performance Enhancement Plan was created.

Cook admits SHA utilizes e-mail addresses @sylacaugaha.com. Cook admits SHA

hosted a Fair Housing Symposium and provided attendees with a copy of “The Color

of Law Book.” Cook admits Committee meetings were held. Cook admits SHA’s

website includes a Staff Portal and Board Portal. Cook admits SHA submits reports

to HUD. Except as expressly admitted, the allegations in paragraph 45 are denied.

        46.      There is no understandable allegation in paragraph 46. To the extent a

response to the incomplete sentence in paragraph 46 is required, Cook lacks

knowledge or information sufficient to form a belief as to its truth or veracity and

therefore denies same.

        47.      Cook admits a resolution to authorize the approval of the Sylacauga

Housing Authority Board Performance Enhancement Plan was presented. Except as

expressly admitted, the allegations in paragraph 46 are denied.


                                                                           Page 12 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 13 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        48.      Cook admits Mueller represented to the Board she cut spending she

identified as unnecessary. Except as expressly admitted, the allegations in paragraph

48 are denied.

        49.      Cook admits Mueller presented Fiscal Operations Reports at Board

Meetings. Except as expressly admitted, the allegations in paragraph 49 are denied.

        50.      Cook admits Womack presented Housing Operations Reports at Board

Meetings. Except as expressly admitted, the allegations in paragraph 50 are denied.

        51.      Cook admits Daniels presented Human Resources Operations Reports

at Board Meetings. Except as expressly admitted, the allegations in paragraph 51

are denied.

        52.      Cook admits Daniels presented Human Resources Operations Reports

at Board Meetings. Except as expressly admitted, the allegations in paragraph 52

are denied.

        53.      Cook lacks information sufficient to form a belief as to the truth or

veracity of the allegations about an unidentified Defendant in paragraph 53 and

therefore denies same.

        54.      Denied and Cook further avers the alleged Commissioners do not talk

that way.

        55.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 55 and therefore denies same.


                                                                          Page 13 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 14 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


Cook further avers to her knowledge and information SHA did not engage in

discriminatory practices, fraudulent billing practices, or non-compliant procurement

practices.

        56.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 56 and therefore denies same.

Cook further avers to her knowledge and information SHA did not engage in

discriminatory housing practices or other conduct in violation of the Fair Housing

Act.

        57.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 57 and therefore denies same.

Cook further avers to her knowledge and information SHA did not engaged in

discrimination, corruption and mismanagement of federal funds that allegedly may

have been discussed by Plaintiff with HUD-OIG investigators, and Hud-OIG never

determined or found there was any such alleged discrimination, corruption or

mismanagement of federal funds.

        58.      Admitted.

        59.      Denied.

        60.      Cook admits Plaintiff hired a security company. Except as expressly

admitted, the allegations in paragraph 60 are denied.




                                                                          Page 14 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 15 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        61.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 61 and therefore denies same.

Cook further avers she believes Judy Maness did not make the statements Plaintiff

attributes to her.

        62.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 62 and therefore denies same.

Cook further avers she believes Judy Maness did not make the statements Plaintiff

attributes to her

        63.      Except as expressly admitted or otherwise denied below as to each

individual, the allegations in paragraph 63 are denied:

                 a.      Cook admits Plaintiff filed a charge with the EEOC,

                 b.      Cook lacks knowledge or information sufficient to form a belief

                 as to the truth or veracity of whether Mueller filed a charge with the

                 EEOC and therefore denies same;

                 c.      Cook lacks knowledge or information sufficient to form a belief

                 as to the truth or veracity of whether Womack filed a charge with the

                 EEOC and therefore denies same;

                 d.      Cook admits Daniels filed a charge with the EEOC;

                 e.      Cook admits Jennifer Harris filed a charge with the EEOC;




                                                                               Page 15 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 16 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


                 f.      Cook lacks knowledge or information sufficient to form a belief

                 as to the truth or veracity of whether Blake filed a charge with the

                 EEOC and therefore denies same;

                 g.      Cook lacks knowledge or information sufficient to form a belief

                 as to the truth or veracity of whether Jeter filed a charge with the EEOC

                 and therefore denies same.

        64.      Cook admits Plaintiff filed three (3) charges with the EEOC. Except as

expressly admitted, the allegations in paragraph 64 are denied.

        65.      Cook denies she received Plaintiff’s EEOC charges prior to October 24,

2019. Cook admits she was made aware the “Executive Leadership Team” alleged

it reported the findings of the forensic audit and fiscal audit to HUD, and alleged

discrimination and segregation issues to the Department of Justice prior to October

24, 2019. Except as expressly admitted or otherwise denied, the allegations in

paragraph 65 are denied.

        66.      Cook admits Plaintiff took a leave of absence beginning on or about

August 1 or 2, 2019. Except as expressly admitted, the allegations in paragraph 66

are denied.

        67.      Cook admits Plaintiff took a leave of absence beginning on or about

August 1or 2, 2019. Except as expressly admitted, the allegations in paragraph 67

are denied.

                                                                             Page 16 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 17 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        68.      Admitted.

        69.      Cook admits a letter addressed to SHA’s Board from Womack and

dated August 8, 2019, indicates on its face it was e-mailed to the Board. Except as

expressly admitted the allegations in paragraph 69 are denied.

        70.      Cook admits Womack’s August 8, 2019 letter indicates on its face it

was e-mailed to Lozito, Cook, Adams, Hubbard, and Morris. Except as expressly

admitted, the allegations in paragraph 70 are denied.

        71.      Cook admits the portion of the August 8, 2019 letter is quoted correctly.

Except as expressly admitted, the allegations in paragraph 71 are denied.

        72.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 72 regarding purported reports

to the federal government and therefore denies same. The remaining allegations in

paragraph 72 are denied. Cook further avers to her knowledge and information SHA

did not engage in fraudulent billing practices.

    73.Cook lacks knowledge or information sufficient to form a belief as to the truth

        or veracity of the allegations in paragraph 73 regarding purported reports to

        the federal government, and therefore denies same. The remaining allegations

        in paragraph 73 are denied.                  Cook further avers to her knowledge and

        information SHA did not engage in whatever unidentified housing violations

        are alleged in paragraph 73.

                                                                                 Page 17 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 18 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        74.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 74 and therefore denies same.

        75.      Cook admits Lozito met with Mueller, Daniels, and Womack on or

about August 12, 2019. Except as expressly admitted, the allegations in paragraph

72 are denied.

        76.      Cook denies the quotes are exact but admits upon information and

belief Mueller made statements similar to those quoted in paragraph 76. Except as

expressly admitted or denied, the allegations in paragraph 76 are denied.

        77.      Denied.

        78.      Cook admits Mueller presented a Fiscal Operations Report, Plaintiff

presented an Executive Operations Report, and Womack presented a Housing

Operations Report at the August 16, 2019 Board meeting. Except as expressly

admitted, the allegations in paragraph 78 are denied.

        79.      Cook admits at the August 16, 2019 Board meeting, Mueller discussed,

in part, cutting what she believed to be wasteful spending, streamlined costs,

implemented checks and balances, and a Corrective Action Plan with HUD related

to the fiscal audit. Except as expressly admitted, the allegations in paragraph 79 are

denied.

        80.      Admitted.

        81.      Denied.

                                                                          Page 18 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 19 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        82.      Admitted.

        83.      Cook admits Plaintiff presented an Executive Operations Report at the

August 16, 2019 Board meeting. Except as expressly admitted, the allegations in

paragraph 83 are denied.

        84.      Admitted.

        85.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 85 and therefore denies same.

Cook further avers to her knowledge and information SHA did not engage in

fraudulent billing practices and discriminatory actions.

        86.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 86 and therefore denies same.

        87.      There is no understandable allegation in paragraph 87. To the extent a

response to the incomplete sentence in paragraph 87 is required, Cook lacks

knowledge or information sufficient to form a belief as to its truth or veracity and

therefore denies same.

        88.      Cook admits Sam Royster was appointed as acting Executive Director/

Chief Executive Officer and Secretary/Treasurer of SHA on September 5, 2019.

        89.      Cook admits upon information and belief one reason Royster placed

Mueller, Womack, and Daniels on paid administrative leave was to review Housing




                                                                           Page 19 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 20 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


Authority operations. Except as expressly admitted, the allegations in paragraph 89

are denied.

        90.      Denied.

        91.      Cook admits Plaintiff, Mueller, Womack, and Daniels were removed

from SHA’s website and all social media accounts on or about September 10, 2019.

Except as expressly admitted, the allegations in paragraph 91 are denied.

        92.      Admitted.

        93.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 93 and therefore denies same.

        94.      Cook admits Royster mentioned Plaintiff, Mueller, Womack, and

Daniels were on administrative leave at the September 16, 2019 Board Meeting.

Except as expressly admitted, the allegations in paragraph 94 are denied.

        95.      Cook admits Lozito and Royster met with SHA employees on or about

September 27, 2019. Except as expressly admitted, the allegations in paragraph 95

are denied.

        96.      Cook admits Lozito stated “They ain’t never coming back.” Except as

expressly admitted, the allegations in paragraph 96 are denied.

        97.      Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 97 and therefore denies same.




                                                                          Page 20 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 21 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        98.      Cook admits Plaintiff’s employment with SHA was terminated on or

about October 24, 2019.

        99.      Denied.

        100. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations concerning Mayor Heigl in paragraph 100 and

therefore denies same.

        101. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations concerning Mayor Heigl in paragraph 101 and

therefore denies same. To the extent the allegations in paragraph 101 concern Cook,

they are denied. The remaining allegations in paragraph 101 are denied. Cook

further avers to her knowledge and information SHA did not engage in misconduct,

discriminatory housing practices, and/or or mismanagement/misappropriation of

federal funds.

        102. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations concerning Mayor Heigl in paragraph 102 and

therefore denies same. To the extent the allegations concern Cook, they denied.

Cook further avers to her knowledge and information there was not a hostile work

environment or culture of discrimination at SHA and SHA did not engage in

wrongful acts.




                                                                        Page 21 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 22 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        103. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations concerning Mayor Heigl in paragraph 103 and

therefore denies same. To the extent the allegations concern Cook, they are denied.

        104. Cook admits upon information and belief Plaintiff’s title was changed

from Executive Director to Chief Executive Officer. Cook admits Plaintiff’s salary

increased, but denies Plaintiff was entitled to any pay increase. Except as expressly

admitted, the allegations in paragraph 104 are denied.

        105. Cook lacks knowledge or information sufficient for form a belief as to

the truth or veracity of the allegations in paragraph 105 and therefore denies same.

                                  VI.     CLAIMS FOR RELIEF

              A.     ALLEGED DISCRIMINATION BASED ON RACE
                           IN VIOLATION OF TITLE VII OF
                   THE CIVIL RIGHTS ACT OF 1964 AND 42 U.S.C. § 1981

        106. Denied.

        107. Denied.

        108. Denied.

        109. Denied.

        110. Cook admits Plaintiff filed charges of discrimination with the EEOC

and received a notice of right to sue for Charge No. 420-2020-00184. Except as

expressly admitted, the allegations in paragraph 110 are denied.

        111. Denied.


                                                                         Page 22 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 23 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        112. Denied.

        113. Denied.

        114. Denied.

               B.       ALLEGED RETALIATION IN VIOLATION OF
                        TITLE VII OF THE CIVIL RIGHTS ACT
                            OF 1964 AND 42 U.S.C. § 1981

        115. Cook admits filing charges with the EEOC is protected activity under

Title VII and further admits Plaintiff filed EEOC charges. Except as expressly

admitted, the allegations in paragraph 115 are denied.

        116. Denied.

        117. Denied.

        118. Cook denies SHA was aware of Plaintiff’s EEOC charges before the

date on which his employment was terminated. The remaining allegations in

paragraph 118 are denied.

        119. Denied.

        120. Denied.

        121. Denied.

        122. Denied.

        123. Denied.

        124. Denied.

        125. Denied.


                                                                     Page 23 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 24 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        126. Denied.

        127. Denied.

               C.       ALLEGED RETALIATION IN VIOLATION OF
                             THE FAIR HOUSING ACT
        128. Cook admits 42 U.S.C. § 3617 provides: “It shall be unlawful to coerce,

intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or

on account of his having exercised or enjoyed, or on account of his having aided or

encouraged any other person in the exercise or enjoyment of, any right granted or

protected by section 3603, 3604, 3605, or 3606 of this title.” Cook admits Ala. Code

§ 24-8-8 provides: “It shall be unlawful to coerce, intimidate, threaten, or interfere

with any person in the enjoyment of, exercise of, or the aid or encouragement of any

other person in the exercise of any right granted under this chapter.” Except as

expressly admitted, the allegations in paragraph 128 are denied.

        129. Denied. Cook further avers to her knowledge and information SHA did

not engage in unlawful discriminatory housing practices.

        130. Denied. Cook further avers to her knowledge and information SHA did

not engage in unlawful discriminatory housing practices.

        131. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 131 and therefore denies same.




                                                                         Page 24 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 25 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


Cook further avers to her knowledge and information SHA did not engage in

unlawful discriminatory housing practices.

        132. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 132 and therefore denies same.

        133. Cook admits Womack’s August 8, 2019 letter stated, in pertinent part,

“the SHA Executive Leadership Team … have reported discrimination and

segregation issues to the Department of Justice and Fair Housing.” Except as

expressly admitted, the allegations in paragraph 133 are denied. Cook further avers

to her knowledge and information SHA did not engage in unlawful discriminatory

housing practices.

        134. Cook admits Threatt provided an Executive Operations Report at the

August 16, 2019 Board of Commissioners Meeting, the Minutes for which describe

the topics of that Report. Except as expressly admitted, the allegations in paragraph

134 are denied. Cook further avers to her knowledge and information SHA did not

engage in unlawful discriminatory housing practices.

        135. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 135 and therefore deny same.

Cook further avers to her knowledge and information SHA did not engage in

unlawful discriminatory housing practices.

        136. Denied.


                                                                         Page 25 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 26 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        137. Cook admits Plaintiff was put on leave within one month of August 8,

2019. Except as expressly admitted, the allegations in paragraph 137 are denied.

        138. Cook admits Plaintiff was discharged within three months of August 8,

2019. Except as expressly admitted, the allegations in paragraph 138 are denied.

        139. Denied.

        140. Denied.

              D.      ALLEGED FALSE CLAIMS ACT RETALIATION

        141. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 141 and therefore denies same.

Cook further avers to her knowledge and information SHA did not engage in

fraudulent billing practices.

        142. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 142 and therefore denies same.

Cook further avers to her knowledge and information SHA did not engage in

fraudulent billing practices.

        143. Cook lacks knowledge or information sufficient to form a belief as to

the truth or veracity of the allegations in paragraph 143 and therefore denies same.

Cook further avers to her knowledge and information SHA did not engage in

fraudulent billing practices.




                                                                        Page 26 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 27 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        144. Cook admits SHA’s Board was asked to approve a third-party vendor

to conduct a fiscal audit. Except as expressly admitted the allegations in paragraph

144 are denied. Cook further avers to her knowledge and information SHA did not

engage in fraudulent billing practices.

        145. Cook admits fiscal audit results were presented to SHA’s Board in or

about February of 2019. Except as expressly admitted, the allegations in paragraph

145 are denied.

        146. Denied. Cook further avers to her knowledge and information SHA did

not engage in fraudulent billing practices.

        147. Denied. Cook further avers to her knowledge and information SHA did

not engage in fraudulent billing practices.

        148. Cook admits Womack’s August 8, 2019 letter stated, in pertinent part,

“the SHA Executive Leadership Team, have reported the findings of the forensic

audit and fiscal audit to HUD.” Except as expressly admitted, the allegations in

paragraph 148 are denied. Cook further avers to her knowledge and information

SHA did not engage in fraudulent billing practices.

        149. Cook admits Plaintiff delivered an Executive Operations Report at the

August 16, 2019 Board meeting. Except as expressly admitted, the allegations in

paragraph 149 are denied. Cook further avers to her knowledge and information

SHA did not engage in fraudulent billing practices.


                                                                        Page 27 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 28 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        150. Denied.

        151. Denied.

        152. Cook admits Plaintiff was put on leave within one month of August 8,

2019. Except as expressly admitted, the allegations in paragraph 152 are denied.

        153. Cook admits Plaintiff was put on leave on or about September 5, 2019.

Except as expressly admitted, the allegations in paragraph 153 are denied.

        154. Cook admits Plaintiff was discharged on or about October 24, 2019.

Except as expressly admitted, the allegations in paragraph 154 are denied.

        155. Denied. Cook further avers to her knowledge and information SHA did

not engage in fraudulent billing practices.

        156. Denied.

  E.  ALLEGED RACE DISCRIMINATION IN VIOLATION OF THE
 EQUAL PROTECTION CLAUSE OF THE 14TH AMENDMENT TO THE
           CONSTITUTION OF THE UNITED STATES

        157. Denied.

        158. Denied.

        159. Denied.

        160. Denied.

        161. Denied.

                                 VII. PRAYER FOR RELIEF

        1.       Cook denies Plaintiff is entitled to any of the relief requested.


                                                                               Page 28 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 29 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


        2.       Cook denies Plaintiff is entitled to any of the relief requested.

        3.       Cook denies Plaintiff is entitled to any of the relief requested.

        4.       Cook denies Plaintiff is entitled to any of the relief requested.

        In further defense, Cook states:

                                              FIRST DEFENSE
    Cook is immune from liability and suit in this action based on Eleventh
Amendment and State sovereign immunity, qualified immunity and/or other
immunity from suit or liability.
      Cook, as a member of a Board created pursuant to and authorized by State law
and acting under color of State law, has complete immunity from suit in federal court
pursuant to the Eleventh Amendment to the United State Constitution. Hence,
because of this, the court lacks subject matter jurisdiction over the claim against
Cook.
                                           SECOND DEFENSE

     Plaintiff’s claim against Cook in this action are barred because it is subject to
mandatory arbitration pursuant to the Federal Arbitration Act.

                                             THIRD DEFENSE

       All actions Cook allegedly or actually took and decisions Cook allegedly
made or actually made as to Plaintiff and his employment were motivated by
legitimate nondiscriminatory reasons.
                                           FOURTH DEFENSE

      Cook would have taken the same actions she took and would have made the
same decisions she made as to Plaintiff and his employment regardless of any alleged
discriminatory motivation.




                                                                               Page 29 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 30 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


                                             FIFTH DEFENSE
      After-acquired evidence further justified the employment actions taken and
decisions made against Plaintiff and cuts-off Plaintiff’s claim for damages, back pay
and other relief.

                                             SIXTH DEFENSE

      Any statements allegedly made by Cook (or any other Defendant), even and
especially any allegedly offensive speech, are protected by the right to free speech
and association guaranteed by the First Amendment to the United States
Constitution.

                                          SEVENTH DEFENSE

       Plaintiff’s claim for equitable relief against Cook are barred is barred by
Plaintiff’s unclean hands. Plaintiff’s hands are not merely smudged but are
downright filthy dirty.
                                            EIGHTH DEFENSE

        Plaintiff’s claim against Cook is barred by waiver.

                                             NINTH DEFENSE
       Defendant Housing Authority (“HA”), and other entities under whose
authority and control, behavior purportedly occurred that created an allegedly
racially hostile environment for Plaintiff, had in place well-established anti-
discrimination and anti-harassment policies with complaint procedures and
exercised reasonable care to promptly prevent and correct any allegedly
discriminatory behavior that was within HA’s, or the other entity’s, respective
authority and control, and Plaintiff unreasonably failed to take advantage of the
preventive and corrective opportunities provided or to avoid harm otherwise.

                                             TENTH DEFENSE

      Plaintiff otherwise unreasonably failed to take advantage of preventive or
corrective opportunities available to him by which he could have avoided the alleged




                                                                        Page 30 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 31 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


harm and the purported discriminatory environment of which he now complains
here.

                                         ELEVENTH DEFENSE

     Plaintiff’s claim against Cook is barred to the extent he failed to mitigate his
damages, if any.

                                          TWELFTH DEFENSE
      Cook, personally, was not Plaintiff’s employer and not a party to or in privity
of any employment contract with Plaintiff.
                                   THIRTEENTH DEFENSE

       Cook was only one of five Board Commissioners, a majority of whom not
including Cook, voted to place Plaintiff on administrative leave, and all of whom
including Cook thereafter voted to terminate Plaintiff’s employment. Thus, Cook,
herself, was not the cause of Plaintiff’s alleged damages, if any, and the employment
actions of which Plaintiff complains, which were caused by others.

                                  FOURTEENTH DEFENSE

      Plaintiff’s claim against Cook are barred by his inability to prove unlawful
racially discriminatory motive on the part of each member of a majority of the
members of Board of which Cook was/is a member.
                                         FIFTEENTH DEFENSE

       Plaintiff’s claim against Cook are barred by his inability to prove unlawful
racially discriminatory motive on the part of each member of a majority of the
members of Board of which Cook was/is a member.

                                         SIXTEENTH DEFENSE

       Plaintiff’s claim against Cook are barred by his inability to prove unlawful
racially discriminatory motive on the part of each member of a majority of the
members of Board of which Cook was/is a member




                                                                         Page 31 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 32 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


                               SEVENTEENTH DEFENSE          The
       Plaintiff’s claim against Cook are barred by his inability to prove unlawful
racially discriminatory motive on the part of each member of a majority of the
members of Board of which Cook was/is a member.

                                EIGHTEENTH DEFENSE          The

       Plaintiff's alleged injuries and damages, if any, were caused by and due to the
acts of others on the Board of which Cook was/is a member.

      Also, to the extent Plaintiff bases his claims for compensatory damages
and back pay and/or other relief on a purported five-year employment
contract:

                                   NINETEENTH DEFENSE
        The purported five-year contract is void for nudum pactum.
                                    TWENTIETH DEFENSE
      Plaintiff’s claim for damages arising from the termination of his employment
pursuant to any purported five-year employment contract is barred to the extent the
purported contract is void in violation of federal and/or State competitive bid laws.
                                 TWENTY-FIRST DEFENSE

      Plaintiff’s employment, if any valid employment contract existed, was
terminated for good and just cause
                               TWENTY-SECOND DEFENSE

      Plaintiff’s claims for damages arising from the termination of his employment
are barred by his violations of the Alabama Code of Ethics which constituted good
cause for terminating his employment

                                 TWENTY-THIRD DEFENSE

      Plaintiff’s claims for damages arising from the termination of his employment
are barred by his misconduct in modifying and falsifying official municipal
documents, which constituted good cause for terminating his employment contract



                                                                         Page 32 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 33 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


                               TWENTY-FOURTH DEFENSE
      Plaintiff breached his fiduciary duties as an employee, which constituted good
cause for terminating his employment contract.

                                 TWENTY-FIFTH DEFENSE

      Plaintiff’s claim for damages arising from the termination of his employment
are barred by his own fraud, as plead with particularity in SHA’s counterclaims,
which is particularity Cook incorporates by reference herein, and which constituted
good cause for terminating his employment contract.

                                 TWENTY-SIXTH DEFENSE

      Plaintiff’s claim for damages pursuant to a purported five-year contract are
barred because the purported five-year contract upon which Plaintiff’s damages
claim is based was not properly authorized or adopted by SHA as required by
Alabama law and as such is void.
                              TWENTY-SEVENTH DEFENSE

      Plaintiff’s claims for damages pursuant to a purported five-year contract are
barred because the indefinite and automatic renewal provisions of the purported
contract made it a contract of indefinite duration and therefore, it was terminable at
will.
                               TWENTY-EIGHTH DEFENSE

      The purported five-year contract under which Plaintiff claims damages is
barred by the statute of frauds.

                                 TWENTY-NINTH DEFENSE

       Plaintiff’s claim for damages under a purported five-year contract is barred
because the contract is unenforceable and due to be rescinded, including without
limitation because it is unconscionable, there was a failure of consideration, mutual
mistake, and it was obtained by plaintiff’s coercion and fraudulent inducement, the
latter of which is plead with particularity in SHA’s counterclaims, which is
particularity Cook incorporates by reference herein.




                                                                         Page 33 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 34 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


                                         THIRTIETH DEFENSE
      The termination of Plaintiff’s employment contract, to the extent a valid
contract existed, was for good and just cause

                                  THIRTY-FIRST DEFENSE

       Plaintiff’s alleged damages are due to be offset by amounts paid to him for
salary and benefits as a result of Plaintiff’s coercion and fraud (the latter as plead in
the Eighteenth Defense above), misrepresentations, mistake, unconscionability,
illegality, breach of fiduciary duties, and under a purported contract that was void
(due to nudum pactum and/or otherwise as pled in other defenses herein).

                        As to Plaintiff’s claim for punitive damages:

                                THIRTY-SECOND DEFENSE
The imposition of punitive damages would violate the Fourth, Fifth, Sixth, Eighth
and/or Fourteenth Amendments to the United States Constitution because (a) the
standard of liability for punitive damages is inadequate, unduly vague and
subjective, permitting random, arbitrary, capricious, excessive and disproportionate
punishment that serves no government interest; (b) there is an absence of procedural
safeguards afforded defendants in criminal proceedings, including at least a
reasonable doubt or other higher standard of roof; and ( c) there are inadequate
standards and procedures for reviewing awards of punitive damages.

In addition, the claim for punitive damages as sought in the First Amended
Complaint violates the Fourteenth Amendment to the United States Constitution in
that the procedures pursuant to which punitive damages are awarded fail to provide
specific standards for an amount of an award of punitive damages, thereby violating
Cook’s right of substantive due process.

Cook is immune from any award of punitive damages, because the imposition of a
penalty in the form of punitive damages would most likely fall upon the innocent
citizen-taxpayers of the municipality. See City of Newport v. Fact Concerts, Inc.,
453 U.S. 247, 267 (1981).

Because as a matter of federal law punitive damage awards that would most likely
fall upon the innocent citizen-taxpayers of the municipality are invalid as against
federal public policy, Cook asserts all Alabama State statutory and judicial limits on
and preclusions of punitive damages awards as part of and encompassed within said


                                                                            Page 34 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 35 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


federal public policy, this includes all Alabama statutes applicable to punitive
damages awards and judicially-required Hammond hearings and ratios of punitive
to compensatory damages beyond which punitive damages awards are judicially-
deemed unconstitutionally excessive, and the immunity from such damages
Alabama affords to voluntary members of boards such as SHA’s board and Cook.


                                Defendant demands trial by jury.



        Respectfully submitted this 4th day of August 2020.

                                                     s/   Barry V. Frederick
                                                     Barry V. Frederick (ASB-4725-B59B)
                                                     Attorneys for Alma Jean Cook

OF COUNSEL:

The Frederick Firm
5409 Trace Ridge Lane
Birmingham, Alabama 35244
205-739-0043 phone
205-739-0044 fax
Barry@frederickfirm.net




                                                                                  Page 35 of 36
         Case 1:20-cv-00096-ACA Document 53 Filed 08/04/20 Page 36 of 36
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Alma Jean Cook’s Answer to Amended Complaint


                                 CERTIFICATE OF SERVICE

      I hereby certify that, on the 4th day of August, 2020, I have served a copy of
the above and foregoing by electronically filing the same with the Court’s ECF
system, which will send a copy to counsel for all parties:

Richard A. Rice                                              C. David Stubbs
The Rice Firm, LLC                                           Stubbs, Sills & Frye P.C.
420 20th Street                                              1724 South Quintard Avenue
Suite 2200                                                   Anniston, AL 36202
Birmingham, AL 35203                                         david-ssf@cableone.net
rrice@rice-lawfirm.com
                                                             Richard W. Lewis
Roderick T. Cooks                                            Brandi B. Frederick
Lee Winston                                                  Austill Lewis Pipkin & Maddox, P.C.
Winston Cooks, LLC                                           600 Century Park South, Suite 100
505 20th Street North, Suite 815                             Birmingham, AL 35226
Birmingham, AL 35203                                         (205) 870-3767 phone
rcooks@winstoncooks.com                                      (205) 870-3768 fax
lwinston@winstoncooks.com                                    r-lewis@maplaw.com
                                                             bfrederick@maplaw.com


                                                     s/   Barry V. Frederick
                                                     OF COUNSEL




                                                                                     Page 36 of 36
